Citation Nr: 1205284	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for essential tremors (tremor disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In November 2011, the Veteran testified at a Board hearing at his local RO before the undersigned Veterans Law Judge.  

The Board previously remanded this matter in April 2011.  

In light of the Board's grant of service connection for essential tremors, the Veteran's statements and the March 2010 private medical opinion of record have raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)  This issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it; therefore, the matter is referred to the AOJ for appropriate adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Essential tremors had their onset in service. 


CONCLUSION OF LAW

Service connection for essential tremors is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for essential tremors.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for a tremor disability, maintaining that his current tremor symptoms are related to in-service chemical exposure, had their onset in-service and have been present continuously since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board finds sufficient evidence that the Veteran has a currently diagnosed tremor disability.  See Private Examination Report, Mar. 25, 2010, p.7.  Thus the determinative issue is whether this diagnosis is related to military service.  

A March 2010 private examination report from private physician C. B., M.D., documents the Veteran's account of in-service chemical exposure and in- and post-service symptomatology.  Dr. C. B. provided an extensive report of current examination findings and diagnosed a tremor disability.  Based on the aforementioned factors and relevant medical expertise, Dr. B also provided an opinion that the Veteran's current diagnosis was likely related to military service, to include exposure to chemicals.  

Initially, the Veteran has provided a competent and credible account of in-service chemical exposure and tremor symptomatology, to include in-service onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran has provided an account of in-service chemical exposure that is generally confirmed by service department records, to include his DD-214 documenting his Military Occupational Specialty as an Aircraft Ordnance Technician, and an October 2010 affidavit from a fellow service member, providing a similar account of in-service chemical exposure while working with the Veteran.  His account of symptomatology has also been fairly consistent, to include at his November 2011 Board hearing, and is also generally confirmed by multiple lay statements, to include affidavits from his spouse and life-long friend.  Taken together, the Board finds that the Veteran has provided a competent, credible and highly probative account of in-service chemical exposure and tremor symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Here, the only medical opinion addressing the determinative matter tends to weigh in favor of the claim.  The March 2010 private examination report and opinion of Dr. C. B., relating the Veteran's currently diagnosed condition to military service, clearly reflects (I) acceptance of the Veteran's competent and credible account of symptomatology, i.e., it was based on an accurate history; (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise.  Thus, the Board finds the opinion to have significant probative value in favor of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In sum, the evidence of record confirms the Veteran's diagnosis with a tremor disability and he has provided a competent and credible account of in-service chemical exposure and tremor symptomatology, to include in-service onset and continuity since separation.  What is more, the only relevant medical evidence of record sufficiently relates the currently diagnosed tremor disability, essential tremors, to military service.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection is warranted and the claim is granted.  


ORDER

Service connection for essential tremors is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


